Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-7, 10, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) and further in view of Duhault et al. (US 5,900,868).

Regarding claim 1, 18 and 20, Gupta discloses method comprising:
while a media playback device is playing back first content received on a first channel (See [0057] selection of a first channel results in display of NHL network), generating, by the media playback device, a query fingerprint using second content received on a second channel (See [0060] while a first tuner the first channel such as NHL network a second channel tuners additional programs.  See [0023] determining metadata regarding the programs received with a second tuner in order to match against event characteristics relevant to a user such as Player X is at bat based on closed caption data or optical recognition.);
while the media playback is playing back the first content received on the first channel,
providing, by the media playback device for display, at least a portion of identifying information (See Fig 9 and [0023] [0008] [0061] [0075-0078] displaying identifying information regarding the content on the second channels including scores, caption data, or segments of the program).

receiving, by the media playback device from the server, identifying information corresponding to a reference fingerprint of the plurality of reference fingerprints that matches the query fingerprint (See [0025] if a matching is located using the database corresponding supplemental content may be send to the requesting user device).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mallinson predictably resulting in sending, by the media playback device, the query fingerprint to a server that maintains a reference database containing a plurality of reference fingerprints; receiving, by the media playback device from the server, identifying information corresponding to a reference fingerprint of the plurality of reference fingerprints that matches the query fingerprint by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional information regarding content of interest as suggested by Mallinson.
Gupta and Mallinson do not disclose the first and second channel are broadcast by a first radio station and broadcast by a second radio station.
Duhault discloses that it was known to tune content on channel to preview the content including broadcast radio stations to acquire preview information such as accompanying 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mallinson predictably resulting in the first and second channel are broadcast by a first radio station and broadcast by a second radio station by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing preview content for a variety of content sources as suggested by Duhault.

	

	
Regarding claim 2, Gupta Mallinson and Duhault further disclose the method of claim 1, wherein the first content received on the first channel is audio content (See Gupta [0047] [0053] content includes audio).


Regarding claim 4 and 19, Gupta Mallinson and Duhault further disclose the method of claim 1:
wherein the first content is received using a first tuner of the media playback device, and wherein the method further comprises receiving the second content using a second tuner of the media playback device (See Gupta [0057-0060]).

Regarding claim 5, Gupta Mallinson and Duhault further disclose the method of claim 4, further comprising selecting, by the media playback device, the second channel from among a plurality of channels (See [0060] second tuner cycles between a plurality of channels).


Regarding claim 6, Gupta Mallinson and Duhault further disclose the method of claim 5, further comprising scanning for available channels using the second tuner so as to determine the plurality of channels (See [0060] Gupta second tuner cycles between a plurality of channels).

Regarding claim 7, Gupta Mallinson and Duhault further disclose the method of claim 5, wherein the plurality of channels are channels that are programmed as presets of the media playback device (See Gupta [00610062] user may select additional programs of interest).

Regarding claim 10, Gupta Mallinson and Duhault further disclose the method of claim 1, wherein the identifying information comprises a media unique identifier (See Mallinson Fig 5 title of content displayed in response to match).





Regarding claim 13, Gupta Mallinson and Duhault further disclose the method of claim 1, wherein the identifying information comprises a link to an image (See Mallinson Fig 5 providing a link to download a movie).

Regarding claim 14, Gupta Mallinson and Duhault further disclose the method of claim 1, wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display on a user interface of the media playback device (See Fig 11 and [0061-0064]).


Regarding claim 15, Gupta Mallinson and Duhault further disclose the method of claim 1, wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display in association with an identifier of the second channel (See Mallinson Fig 5 title of content displayed in response to match).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) in view of Duhault et al. (US 5,900,868) in view of Oki (US 2009/0002570).

Regarding claim 8, Gupta Mallinson and Duhault further disclose the method of claim 5 but do not explicitly disclose wherein the first channel is associated with a first genre, and wherein the second channel is selected based on the second channel being associated with the first genre.
	Oki discloses that it was known to for a first tuned channel to be associated with a first genre and wherein a second channel is selected based on the second channel being associated with the first genre (See [0060][0068] surfing channels based on a genre).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Oki to select channels based on a genre predictably resulting in the first channel is associated with a first genre, and wherein the second channel is selected based on the second channel being associated with the first genre by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing content which is likely to be of interest to a user as suggested by Oki.

	

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) in view of Duhault et al. (US 5,900,868) in view of Mankovitz (US 5,119,503).

Regarding claim 11, Gupta Mallinson and Duhault disclose the method of claim 1, but do not explicitly disclose wherein the identifying information comprises a track title, album title, and artist name.
Mankovitz discloses that it was known to display a track title, album title, and artist name on a display as identifying information (See Col 11 line 40-55).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mankovitz predictably resulting in wherein the identifying information comprises a track title, album title, and artist name by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing identifying information for music as suggested by Mankocitz.

	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Duhault et al. (US 5,900,868) in view of Mallinson (US 2011/0247042) in view of Lane (US 6,407,673).



Lane discloses that it was known for a media playback device to be a media playback device of a vehicle (See Fig 1, Fig 2 and Col 5 line 1-67).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Lane predictably resulting in the media playback device is a media playback device of a vehicle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing supplemental content to viewers in a vehicle entertainment system.

	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425